Exhibit 10.1

EXECUTION COPY

U.S. $400,000,000

CREDIT AGREEMENT

Dated as of May 26, 2011

Among

AUTODESK, INC.

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIBANK, N.A.

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01 Certain Defined Terms

     1   

SECTION 1.02 Computation of Time Periods

     11   

SECTION 1.03 Accounting Terms

     11   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     11   

SECTION 2.01 The Advances

     11   

SECTION 2.02 Making the Advances

     12   

SECTION 2.03 Fees

     13   

SECTION 2.04 Optional Termination or Reduction of the Commitments

     13   

SECTION 2.05 Repayment of Advances

     13   

SECTION 2.06 Interest on Advances

     13   

SECTION 2.07 Interest Rate Determination

     14   

SECTION 2.08 Optional Conversion of Advances

     15   

SECTION 2.09 Prepayments of Advances

     15   

SECTION 2.10 Increased Costs

     16   

SECTION 2.11 Illegality

     16   

SECTION 2.12 Payments and Computations

     17   

SECTION 2.13 Taxes

     18   

SECTION 2.14 Sharing of Payments, Etc.

     20   

SECTION 2.15 Evidence of Debt

     20   

SECTION 2.16 Use of Proceeds

     20   

SECTION 2.17 Increase in the Aggregate Commitments

     20   

SECTION 2.18 Defaulting Lenders

     22   

SECTION 2.19 Replacement of Lenders

     22   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     23   

 

i



--------------------------------------------------------------------------------

SECTION 3.01 Conditions Precedent to Effectiveness of Section 2.01

     23   

SECTION 3.02 Conditions Precedent to Each Borrowing and each Commitment Increase

     24   

SECTION 3.03 Determinations Under Section 3.01

     25   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     25   

SECTION 4.01 Representations and Warranties of the Borrower

     25   

ARTICLE V COVENANTS OF THE BORROWER

     26   

SECTION 5.01 Affirmative Covenants

     26   

SECTION 5.02 Negative Covenants

     28   

SECTION 5.03 Financial Covenants

     31   

ARTICLE VI EVENTS OF DEFAULT

     32   

SECTION 6.01 Events of Default

     32   

ARTICLE VII THE AGENT

     34   

SECTION 7.01 Appointment and Authority

     34   

SECTION 7.02 Rights as a Lender

     34   

SECTION 7.03 Exculpatory Provisions

     34   

SECTION 7.04 Reliance by Agent

     35   

SECTION 7.05 Indemnification

     35   

SECTION 7.06 Delegation of Duties

     35   

SECTION 7.07 Resignation of Agent

     36   

SECTION 7.08 Non-Reliance on Agent and Other Lenders

     36   

SECTION 7.09 No Other Duties, etc.

     36   

ARTICLE VIII MISCELLANEOUS

     37   

SECTION 8.01 Amendments, Etc.

     37   

SECTION 8.02 Notices; Effectiveness; Electronic Communication

     37   

SECTION 8.03 No Waiver; Remedies

     38   

SECTION 8.04 Costs and Expenses; Indemnification

     38   

SECTION 8.05 Right of Set-off

     39   

SECTION 8.06 Binding Effect

     40   

 

ii



--------------------------------------------------------------------------------

SECTION 8.07 Assignments and Participations

     40   

SECTION 8.08 Confidentiality

     43   

SECTION 8.09 Governing Law

     44   

SECTION 8.10 Execution in Counterparts

     44   

SECTION 8.11 Jurisdiction, Etc.

     44   

SECTION 8.12 Patriot Act Notice

     44   

SECTION 8.13 WAIVER OF JURY TRIAL

     45   

 

iii



--------------------------------------------------------------------------------

Schedules Schedule 5.02(e) – Existing Debt Exhibits       Exhibit A    -    Form
of Note Exhibit B    -    Form of Notice of Borrowing Exhibit C    -    Form of
Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of May 26, 2011

AUTODESK, INC., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as agent (the
“Agent”) for the Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 10% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention: Bank Loan Syndications.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means a percentage per annum determined by reference to the
Leverage Ratio at the end of the most recent fiscal quarter of the Borrower as
set forth below:

 

Leverage Ratio

   Applicable Margin for
Eurodollar Rate
Advances   Applicable Margin
for
Base Rate  Advances

Level 1

£ 0.50:1.00

   1.250%   0.250%

Level 2

£ 1.25:1.00 but >

0.50:1.00

   1.450%   0.450%

Level 3

£ 1.75:1.00 but >

1.25:1.00

   1.650%   0.650%

Level 4

> 1.75:1.00

   2.000%   1.000%



--------------------------------------------------------------------------------

The Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(i) for the
most recently ended fiscal quarter or fiscal year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided, that for so long as the Borrower has not
delivered such certificate when due pursuant to Section 5.01(i), the Leverage
Ratio shall be deemed to be at Level 4 until the respective certificate is
delivered to the Agent. The Applicable Margin will initially be determined by
reference to Level 1.

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Leverage Ratio at the end of the then most recent fiscal
quarter of the Borrower as set forth below:

 

Leverage Ratio

   Applicable
Percentage

Level 1

£ 0.50:1.00

   0.250%

Level 2

£ 1.25:1.00 but > 0.50:1.00

   0.300%

Level 3

£ 1.75:1.00 but > 1.25:1.00

   0.350%

Level 4

> 1.75:1.00

   0.50%

The Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(i) for the
most recently ended fiscal quarter or fiscal year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided that for so long as the Borrower has not
delivered such certificate when due pursuant to Section 5.01(i), the Leverage
Ratio shall be deemed to be at Level 4 until the respective certificate is
delivered to the Agent. The Applicable Percentage will initially be determined
by reference to Level 1.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.17(c).

“Assumption Agreement” has the meaning specified in Section 2.17(c)(ii).

 

2



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1/2 of one percent per annum above the Federal Funds Rate; and

(c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

“Borrower Information” has the meaning specified in Section 8.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on the signature pages hereof, (b) if such Lender has become a
Lender hereunder pursuant to an Assumption Agreement, the amount set forth in
such Assumption Agreement or (c) if such Lender has entered into an Assignment
and Assumption, the amount set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(c), in each case as such amount may be
reduced pursuant to Section 2.04, or increased pursuant to Section 2.17 or
increased or decreased pursuant to an Assignment and Assumption.

“Commitment Date” has the meaning specified in Section 2.17(b).

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

“Covenant Debt” means Debt of the types described in clauses (a), (c) and (e) of
the definition thereof.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than accounts payable not overdue
by more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under

 

3



--------------------------------------------------------------------------------

any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person in respect
of bankers acceptances, letters of credit or similar extensions of credit,
(g) all net obligations of such Person in respect of Hedge Agreements
(determined as of any date as the amount such Person would be required to pay to
its counterparty in accordance with the terms thereof as if terminated on such
date of determination), (h) all Debt of others referred to in clauses
(a) through (g) above or clause (i) below (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.18(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
other loan agreements or credit agreements generally under which it has
commitments to extend credit or that has notified, or whose Parent Company has
notified, the Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Borrower, failed to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation), or (v) any Lender with respect
to which, or with respect to the Parent Company of which, a Lender Insolvency
Event has occurred and is continuing; provided that a Lender Insolvency Event
shall not be deemed to occur with respect to a Lender or its Parent Company
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Parent Company by a governmental authority or instrumentality
thereof where such action does not result in or provide

 

4



--------------------------------------------------------------------------------

such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.18(c)) upon notification of such determination by the
Agent to the Borrower and the Lenders.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum (without duplication) of (a) Interest
Expense, (b) income tax expense, (c) depreciation expense, (d) amortization
expense and (e) extraordinary, one-time non-cash expenses and charges,
including, without limitation, restructuring expenses, goodwill, fixed asset and
other intangibles impairment, and charges and expenses related to the issuance
of options and other equity based compensation to directors, employees and
consultants), all determined on a Consolidated basis for the Borrower and its
Subsidiaries in accordance with generally accepted accounting principles.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund and (iv) any other Person approved by the Agent and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 8.07, the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
out of any Environmental Law, Environmental Permit or Hazardous Materials,
including as arising from alleged injury or threat of injury to any Person or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, exposure to Hazardous Materials, worker safety or natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 206(g) of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the Reuters Screen LIBOR01 Page (or any successor page)
is unavailable, the Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two

 

6



--------------------------------------------------------------------------------

Business Days before the first day of such Interest Period, subject, however, to
the provisions of Section 2.07.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“FATCA” means Sections 1471 though 1474 of the Internal Revenue Code, as in
effect on the date hereof and any current or future United States Treasury
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Immaterial Subsidiary” means any Subsidiary of the Borrower having assets with
a book value of $20,000,000 or less.

“Increase Date” has the meaning specified in Section 2.17(a).

 

7



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning specified in Section 2.17(b).

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the most recently completed four consecutive fiscal
quarters of the Borrower ending on or prior to such date to (b) Interest Expense
for the most recently completed four consecutive fiscal quarters of the Borrower
ending on or prior to such date, in each case on a consolidated basis for the
Borrower and its Subsidiaries as of such date.

“Interest Expense” means, for any period, total interest expense (including
capitalized interest) of the Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Debt of the Borrower and its Subsidiaries.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent

 

8



--------------------------------------------------------------------------------

Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the practical effect
of the foregoing, including, without limitation, the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
amount equal to the Consolidated Covenant Debt on such date, to (b) Consolidated
EBITDA for the most recently completed four consecutive fiscal quarters of the
Borrower ending on or prior to such date, in each case on a consolidated basis
for the Borrower and its Subsidiaries as of such date.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Borrower to
perform its obligations under this Agreement or any Note.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a Single Employer Plan that (a) is maintained for
employees of the Borrower or any ERISA Affiliate and at least one Person other
than the Borrower and the ERISA Affiliates or (b) was so maintained and in
respect of which the Borrower or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Net Income” of any Person means, for any period, net income before
(i) extraordinary items, (ii) the results of discontinued operations and
(iii) the effect of any cumulative change in accounting principles, determined
in accordance with GAAP.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender that may arise from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Participant” has the meaning assigned to such term in clause (d) of
Section 8.07.

 

9



--------------------------------------------------------------------------------

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 60 days or
for amounts that are overdue and that are being contested in good faith by
appropriate proceedings so long as such reserves or other appropriate
provisions, if any, as shall be required by generally accepted accounting
principles shall have been made for any such contested amounts; (c) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or unemployment insurance or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not materially adversely affect the use of such property
for its present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Reference Banks” means Citibank, N.A. and Bank of America, N.A.

“Register” has the meaning specified in Section 8.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments; provided that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Commitments of such Lender at
such time, provided, further, that, so long as five or more Lenders are parties
hereto, “Required Lenders” shall include at least three Non-Defaulting Lenders.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect

 

10



--------------------------------------------------------------------------------

of which the Borrower or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Termination Date” means the earlier of (a) the fifth anniversary of the
Effective Date and (b) the date of termination in whole of the aggregate
Commitments pursuant to Section 2.04 or 6.01.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”). For the avoidance of doubt,
any determinations of whether any lease constitutes a capital lease or an
operating lease, and any related determinations with respect to compliance with
the covenants hereunder and calculation of the Leverage Ratio and the Interest
Coverage Ratio, shall be made based on GAAP.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during

 

11



--------------------------------------------------------------------------------

the period from the Effective Date until the Termination Date in an aggregate
amount not to exceed at any time outstanding such Lender’s Commitment. Each
Borrowing shall be in an aggregate amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and shall consist of Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.09 and reborrow
under this Section 2.01.

SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 1:00 p.m. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 p.m. (New York City time) on
the day of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 3:00 P.M. (New York City time) on
the date of such Borrowing make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Agent will make such funds available to the Borrower at the Agent’s
address referred to in Section 8.02 and will disburse such funds in accordance
with the Borrower’s instructions.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $10,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than six separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement and
the Borrower shall not also be required to repay such amount to the Agent.

 

12



--------------------------------------------------------------------------------

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03 Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent for
the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment (whether used or unused) from the Effective Date in the case
of each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Assumption pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing June 30, 2011, and on the Termination Date, provided that no
Defaulting Lender shall be entitled to receive any facility fee except in
respect of its outstanding Advances for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.04 Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof. Any such notice may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the Agent on
or prior to the specified date of termination or reduction) if such condition is
not satisfied.

SECTION 2.05 Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Advances then outstanding.

SECTION 2.06 Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

13



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above or, after acceleration, upon demand, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

(c) Incorrect Leverage Ratio Calculation. If, as a result of any restatement of
or other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Agent for the account of the applicable Lenders, promptly on
demand by the Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Bankruptcy Law,
automatically and without further action by the Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Agent or any Lender, as
the case may be, under Section 2.07(b) or under Article VI. The Borrower’s
obligations under this paragraph shall survive one year after the termination of
the Commitments and the repayment of all other obligations hereunder.

SECTION 2.07 Interest Rate Determination. (a) Each of the Reference Banks agrees
to furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

 

14



--------------------------------------------------------------------------------

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

(f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurodollar
Rate for any Eurodollar Rate Advances after the Agent has requested such
information,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance, and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.08 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 12:00 noon (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.07 and 2.11, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.09 Prepayments of Advances. The Borrower may, upon notice at least two
Business Days’ prior to the date of such prepayment, in the case of Eurodollar
Rate Advances, and not later than 1:00 p.m. (New York City time) on the date of
such prepayment, in the case of Base Rate Advances, to the Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). Notwithstanding the
foregoing, any such notice may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Agent on or prior to the
specified date of termination or reduction) if such condition is not satisfied,
provided that any revocation of a notice of prepayment shall not relieve the
Borrower of its obligations in respect thereof, if any, under Section 8.04(c).

 

15



--------------------------------------------------------------------------------

SECTION 2.10 Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in each case
announced after the date hereof or the date a Lender becomes a party hereto
pursuant to an Assumption Agreement or an Assignment and Assumption, as
applicable (provided that any such Lender assignee shall be entitled to
compensation under this Section to the same extent that the Lender assigning
such interest was entitled to claim as of the date of such assignment), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.10 any such increased costs resulting from taxes, including Taxes or
Other Taxes (as to which Section 2.13 shall govern)), then the Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate
setting forth in reasonable detail the reasons for and amount (including the
calculation) of such increased cost, submitted to the Borrower and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) announced after the date hereof or the
date a Lender becomes a party hereto pursuant to an Assumption Agreement or an
Assignment and Assumption, as applicable (provided that any such Lender assignee
shall be entitled to compensation under this Section to the same extent that the
Lender assigning such interest was entitled to claim as of the date of such
assignment), affects the amount of capital required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital is increased by or based upon the existence of such Lender’s
commitment to lend hereunder, then, upon demand by such Lender (with a copy of
such demand to the Agent), the Borrower shall pay to the Agent for the account
of such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. For the avoidance of doubt, this Section 2.11(b) shall apply
to all requests, rules, guidelines or directives concerning capital adequacy
(x) issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or (y) promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued. A certificate
setting forth in reasonable detail the reasons for and such amounts (including a
calculation thereof) submitted to the Borrower and the Agent by such Lender
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making

 

16



--------------------------------------------------------------------------------

any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurodollar Lending Office if the making of such a designation would
allow such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.12 Payments and Computations. (a) The Borrower shall make each payment
hereunder, irrespective of any right of counterclaim or set-off, not later than
1:00 p.m. (New York City time) on the day when due in U.S. dollars to the Agent
at the Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or facility fees ratably (other than amounts payable pursuant to
Section 2.03, 2.10, 2.13 or 8.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.17, and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
the Agent shall make all payments hereunder and under any Notes issued in
connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 8.07(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate, or the Federal Funds Rate
and of facility fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount

 

17



--------------------------------------------------------------------------------

is distributed to such Lender until the date such Lender repays such amount to
the Agent, at the Federal Funds Rate (without prejudice to any claim such Lender
may have against the Borrower for failure to make any payment in full when due).

SECTION 2.13 Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, franchise taxes imposed on it in lieu of net income
taxes, branch profits taxes imposed on it by the jurisdiction under the laws of
which such Lender or the Agent (as the case may be) is organized or in which its
principal office is located (or, in the case of each Lender, in which its
Applicable Lending Office is located) or any political subdivision thereof or by
any jurisdiction or political subdivision thereof with which such Lender or
Agent has a present or former connection (other than any connection arising
solely from having executed, delivered, performed its obligations or received
payment under, or enforced this Agreement) and any taxes imposed pursuant to
FATCA (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

18



--------------------------------------------------------------------------------

(e)(i) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Assumption pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include United States withholding tax, if
any, applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e)(i) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.

(ii) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower, at the time or times prescribed by law and
at such time or times reasonably requested in writing by the Borrower, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested in writing by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document as required by
Section 2.13(e)(i) (other than if such failure is due to a change in law, or in
the interpretation or application thereof, occurring subsequent to the date on
which a form, certificate or other document originally was required to be
provided), such Lender shall not be entitled to indemnification under
Section 2.13(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

19



--------------------------------------------------------------------------------

SECTION 2.14 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise) on account of the Advances owing to it (other than (x) in respect
of Defaulting Lenders or (y) pursuant to Section 2.10, 2.13 or 8.04(c)) in
excess of its ratable share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.15 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances. The Borrower
agrees that upon notice by any Lender to the Borrower (with a copy of such
notice to the Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.16 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for working
capital and general corporate purposes of the Borrower and its Subsidiaries.

SECTION 2.17 Increase in the Aggregate Commitments. (a) The Borrower may, at any
time (including, for avoidance of doubt, after any reduction in the Commitments)
but in any event not

 

20



--------------------------------------------------------------------------------

more than once in any calendar year prior to the Termination Date, by notice to
the Agent, request that the aggregate amount of the Commitment be increased by
an amount of $25,000,000 or an integral multiple thereof (each a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
Termination Date (the “Increase Date”) as specified in the related notice to the
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $500,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date, the
conditions set forth in Section 3.02(a) shall be satisfied.

(b) The Agent shall promptly notify the Lenders or such Eligible Assignees
identified by the Borrower and approved by the Agent of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which the Lenders or such Eligible Assignees wishing to
participate in the Commitment Increase must respond (the “Commitment Date”).
Each Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Agent on or prior to the Commitment Date of the amount by which it is
willing to increase its Commitment. The Commitment of each Eligible Assignee
that agrees to participate in the requested Commitment Increase shall be in an
amount of not less than $10,000,000. If Lenders and Eligible Assignees notify
the Agent that they are willing to increase the amount of their respective
Commitments by an aggregate amount that exceeds the amount of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
such Persons in such amounts as are agreed between the Borrower and the Agent.

(c) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.17(b) (an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.17(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(i)(A) certified copies of resolutions of the Board of Directors of the Borrower
or any committee of such Board authorizing the Commitment Increase and the
corresponding modifications to this Agreement and (B) an opinion of counsel for
the Borrower (which may be in-house counsel), in form and substance reasonably
acceptable to the Agent;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, to the extent applicable, before 2:00 P.M. (New
York City time) on the applicable Increase Date, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be funded pro rata
by the Lenders in accordance with the Commitments.

 

21



--------------------------------------------------------------------------------

SECTION 2.18 Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, any amount paid by the Borrower or otherwise
received by the Agent for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by the Agent in a segregated non-interest bearing
account until (subject to Section 2.18(c)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Agent under this
Agreement, second to the payment of post-default interest and then current
interest due and payable to the Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such interest then due and payable to
them, third to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fourth to pay principal then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, fifth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and sixth after the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.18 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.18, performance by the
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.18. The rights and remedies against a
Defaulting Lender under this Section 2.18 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.

(c) If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be funded and held
on a pro rata basis by the Lenders in accordance with their pro rata share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

SECTION 2.19 Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.10, (b) the Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.13, (c) any Lender is a Defaulting Lender, (d) any Lender cannot
make Eurodollar Rate Advances as contemplated by Section 2.11 or (e) any Lender
does not approve any consent, waiver or amendment that (i) requires the approval
of all affected Lenders in accordance with the terms of Section 8.01 and
(ii) has been approved by the Required Lenders (a “Non-Approving Lender”), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests,

 

22



--------------------------------------------------------------------------------

rights and obligations under this Agreement to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(1) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;

(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(3) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
thereafter;

(4) such assignment does not conflict with applicable law; and

(5) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01 Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:

(a) There shall have occurred no Material Adverse Change since January 31, 2011.

(b) There shall exist no action, suit, investigation, litigation or proceeding
against the Borrower or any of its Subsidiaries pending or, to Borrower’s
knowledge, threatened before any court, governmental agency or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(d) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent)
that have been invoiced to the Borrower.

 

23



--------------------------------------------------------------------------------

(e) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(f) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.15.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) A favorable opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel for
the Borrower, in form and substance satisfactory to the Agent and as to such
other matters as any Lender through the Agent may reasonably request.

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

(g) The Borrower shall have terminated the commitments of the lenders and repaid
or prepaid all of the obligations under, the Credit Agreement dated as of
August 17, 2007 among the Borrower, the lenders parties thereto and Citibank, as
administrative agent, and each of the Lenders that is a party to such credit
facility hereby waives, upon execution of this Agreement, any notice required by
said Credit Agreement relating to the termination of commitments thereunder.

SECTION 3.02 Conditions Precedent to Each Borrowing and each Commitment
Increase. The obligation of each Lender to make an Advance on the occasion of
each Borrowing and each Commitment Increase shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing and the applicable Increase Date (a) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing or request
for Commitment Increase and the acceptance by the Borrower of the proceeds of
such Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing and such Increase Date such statements are
true):

(i) the representations and warranties contained in Section 4.01 are correct on
and as of such date, before and after giving effect to such Borrowing or such
Commitment Increase and to the application of the proceeds therefrom, as though
made on and as of such date (except to the extent such representations and
warranties

 

24



--------------------------------------------------------------------------------

specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date), and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase or from the application of the proceeds
therefrom, that constitutes a Default;

and (b) the Agent shall have received such other approvals or documents as any
Lender through the Agent may reasonably request.

SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action on the part of the Borrower, and do
not contravene (i) the Borrower’s charter or by laws or (ii) law or any material
contractual restriction binding on the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with their respective terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium and other laws affecting creditors’ rights generally and by equitable
principles (regardless of whether enforcement in sought in equity or at law).

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
January 31, 2011, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
copies of which have been furnished to each Lender, fairly present in all
material respects the Consolidated financial condition of the Borrower and its
Subsidiaries as at such date

 

25



--------------------------------------------------------------------------------

and the Consolidated results of the operations of the Borrower and its
Subsidiaries for the periods ended on such date, all in accordance with
generally accepted accounting principles consistently applied. Since January 31,
2011, there has been no Material Adverse Change.

(f) There is no pending or, to the Borrower’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, against the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a Material Adverse Effect or (ii) purports to adversely affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) The Borrower is, individually and together with its Subsidiaries, Solvent.

(j) No information, exhibit or report furnished by or on behalf of the Borrower
to the Agent or any Lender in connection with the negotiation of this Agreement
or pursuant to the terms of this Agreement, when taken together with the
Borrower’s filings with the Securities and Exchange Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading. Any projections or
pro forma financial information contained in such information, exhibits or
reports are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such projections and pro forma information are not to be viewed as facts
and that actual results during the period or periods covered thereby may differ
from the projected or pro forma results (it being understood that forecasts and
projections by their nature involve approximations and uncertainties).

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance in all
material respects with ERISA, Environmental Laws and the Patriot Act.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all material lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which

 

26



--------------------------------------------------------------------------------

appropriate reserves are being maintained to the extent required by generally
accepted accounting principles.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence and
the rights (charter and statutory) and franchises material to its business;
provided, however, that the Borrower and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(b) and any Subsidiary of
the Borrower may be merged with any other Subsidiary of the Borrower or may be
liquidated, wound up or dissolved; and provided further that neither the
Borrower nor any of its Subsidiaries shall be required to preserve any such
right or franchise if the Board of Directors (or similar governing body) of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower, such Subsidiary or the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers or directors
and with their independent certified public accountants. Notwithstanding
anything to the contrary in this Section 5.01(e), while no Event of Default
exists, neither the Borrower nor any of its Subsidiaries will be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to Agent or any Lender (or its respective designated
representative) is then prohibited by applicable law or any agreement binding on
the Borrower or any of its Subsidiaries or (iii) is subject to attorney-client
or similar privilege or constitutes attorney work product.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which entries correct and accurate in all
material respects and sufficient to prepare financial statements in accordance
with generally accepted accounting principles in effect from time to time shall
be made.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, in each case except where the failure to do so
would not have a Material Adverse Effect.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Borrower or such Subsidiary than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate; provided that the foregoing
restrictions shall not apply to (i) any transaction between the Borrower and any
of its Subsidiaries or between any such Subsidiaries, (ii) reasonable and
customary fees (including reimbursement of out-of-pocket expenses) paid to
members of the board of directors (or similar governing body) of the Borrower or
its Subsidiaries, and (iii) indemnification agreements or arrangements,
compensation arrangements and benefit plans for officers and other employees of
the Borrower and its Subsidiaries entered into or maintained or established in
the ordinary course of business.

 

27



--------------------------------------------------------------------------------

(i) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles and certificates of the chief financial officer of the
Borrower as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Ernst & Young LLP or other independent
public accountants acceptable to the Required Lenders and certificates of the
chief financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of the Borrower setting forth details of such Default
and the action that the Borrower has taken and proposes to take with respect
thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator against the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

 

28



--------------------------------------------------------------------------------

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment (including
any accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto and the proceeds thereof, and customary cash security
deposits) acquired or held by the Borrower or any Subsidiary to secure the
purchase price of such property or equipment or to secure Debt incurred solely
for the purpose of financing the acquisition of such property or equipment, or
Liens existing on such property or equipment at the time of its acquisition
(other than any such Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property) or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired or held (and any accessions, addition, parts, replacements, fixtures,
improvements and attachments thereto and the proceeds thereof, and customary
cash security deposits), and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced (and any accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto and the proceeds
thereof, and customary cash security deposits),

(iii) the Liens existing on the Effective Date,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person (and its Subsidiaries) so merged
into or consolidated with the Borrower or such Subsidiary or acquired by the
Borrower or such Subsidiary,

(v) other Liens securing Debt in an aggregate principal amount or other
obligations in an amount not to exceed, together with Debt incurred under
Section 5.02(e)(iv), $50,000,000 at any time outstanding,

(vi) statutory, common law or customary contractual liens of depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights or remedies),

(vii) Liens to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, contracts for the purchase
of property, performance and return-of-money bonds, and other similar
obligations,

(viii) any interest or title of a lessor or sublessor under any lease of real
estate,

(ix) Liens on cash earnest money deposits or escrow deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement,

 

29



--------------------------------------------------------------------------------

(x) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business,

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,

(xii) licenses and sublicenses of patents, trademarks, copyrights and other
intellectual property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business,

(xiii) Liens securing judgments or orders not constituting an Event of Default
under Section 6.01(f),

(xiv) Liens on property (and the proceeds thereof) at the time acquired by the
Borrower or any of its Subsidiaries; provided that such Lien does not extend to
any other property of the Borrower or any of its Subsidiaries; provided further
that the Lien shall not have been created in anticipation of or in connection
with such transaction or series of transactions pursuant to which such property
was acquired by the Borrower or any of its Subsidiaries,

(xv) leases or subleases granted to others in the ordinary course of business
which do not interfere in any material respect with the business operations of
the Borrower and its Subsidiaries, taken as a whole,

(xvi) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement, and

(xvii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Subsidiaries taken as a whole to,
any Person, except that any Subsidiary of the Borrower may merge or consolidate
with or into the Borrower so long as the Borrower is the surviving entity in
such merger or consolidation, provided, that no Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required by generally accepted accounting principles or as otherwise
determined by the Borrower to be necessary or appropriate.

(d) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof, it being understood that the foregoing shall not restrict the
Borrower and its Subsidiaries from carrying on any business that is related,
ancillary or complementary thereto or a reasonable extension thereof.

(e) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to exist
any Debt other than:

 

30



--------------------------------------------------------------------------------

(i) Debt owed to the Borrower or to a wholly owned Subsidiary of the Borrower,

(ii) Debt existing or available for draw on the Effective Date and described on
Schedule 5.02(e) hereto (the “Existing Debt”), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Existing
Debt, provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,

(iii) Debt secured by Liens permitted by Section 5.02(a)(ii) or (iv),

(iv) other Debt aggregating for all of the Borrower’s Subsidiaries, together
with Debt secured by Liens permitted under Section 5.02(a)(v), an amount not to
exceed $50,000,000 at any one time outstanding,

(v) indorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business,

(vi) guaranties of any Debt otherwise permitted under this Section 5.02(e), and

(vii) Debt arising under Hedge Agreements entered into in the normal course of
business and not for speculative purposes.

(f) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets to secure the obligations of the Borrower under this Agreement except
(i) agreements in favor of the Agent and the Lenders or (ii) prohibitions or
conditions under (A) any Debt or other contractual encumbrances or restrictions
existing on the Effective Date, (B) any purchase money Debt permitted by
Section 5.02(a)(ii) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired or held with the
proceeds of such Debt (including any accessions, additions, parts, replacements,
fixtures, improvements and attachments thereto and the proceeds thereof, and
customary cash security deposits), (C) any Debt outstanding or any agreement in
effect on the date any Person first becomes a Subsidiary of the Borrower (so
long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower), (D) any restriction on a
Subsidiary imposed pursuant to an agreement entered into for the sale or
disposition of all or substantially all the equity interests or assets of a
Subsidiary pending the closing of such sale or disposition, (E) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures entered into in the ordinary course of business, (F) customary
provisions contained in leases or licenses of intellectual property and other
similar agreements entered into in the ordinary course of business,
(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (H) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business or
(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset pending the consummation of such sale.

SECTION 5.03 Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will:

 

31



--------------------------------------------------------------------------------

(a) Leverage Ratio. Maintain, as at the end of each fiscal quarter of the
Borrower, a Leverage Ratio of not greater than 3.0:1.0.

(b) Interest Coverage Ratio. Maintain, as at the end of each fiscal quarter of
the Borrower, an Interest Coverage Ratio of at least 3.0:1.0.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c)(i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (h)(iii), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $50,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e) The Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its Subsidiaries (other than an
Immaterial Subsidiary) seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed for a period
of 60 days, or any of the actions sought in such

 

32



--------------------------------------------------------------------------------

proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary)
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $50,000,000 in the
aggregate shall be rendered against the Borrower or any of its Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

(g) Any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(h)(i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower representing 35% or more of the
combined voting power of all Voting Stock of the Borrower; or (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason to constitute a majority of
the board of directors of the Borrower; or (iii) any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower; or

(i) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization,
insolvency or termination of a Multiemployer Plan within the meaning of Title IV
of ERISA or a determination that a Multiemployer Plan is in “endangered” or
“critical” status within the meaning of Section 432 of the Internal Revenue Code
or Section 305 of ERISA;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the United States Federal Bankruptcy Code, (A) the obligation of
each Lender to make Advances shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

33



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENT

SECTION 7.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 7.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 7.03 Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The

 

34



--------------------------------------------------------------------------------

Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Agent in writing by the Borrower
or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.

SECTION 7.04 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower following demand therefor), ratably
according to the respective principal amounts of the Advances then owed to each
of them (or if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments at the time demand is made), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out of pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

SECTION 7.06 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Commitments as well as activities as
Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-

 

35



--------------------------------------------------------------------------------

agents except to the extent that a court of competent jurisdiction determines in
a final and non appealable judgment that the Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 7.07 Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower, which resignation shall be
effective on the Resignation Effective Date. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.

SECTION 7.08 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or syndication agent, if
any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Agent or a Lender hereunder.

 

36



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 8.01 or (b) each Lender
affected thereby, do any of the following: (i) increase, or extend the date for
termination of, the Commitment of such Lender, (ii) reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder to such
Lender or (iii) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder to such
Lender ; and provided further that no amendment, waiver or consent shall, unless
in writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.

SECTION 8.02 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at 111 McInnis Parkway, San Rafael, California
94903, Attention of Treasurer (Facsimile No. 415 507-6134), with a copy to
Attention of General Counsel (Facsimile No. 415 507-6126;)

(ii) if to the Agent, to it at 1615 Brett Road Building #3, New Castle, Delaware
19720, Attention of Bank Loan Syndications (Facsimile No. 212 994-0961); and

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

37



--------------------------------------------------------------------------------

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (each an “Agent Party” and
collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of communications through the Platform
except to the extent caused by Agent’s or any Agent Party’s gross negligence or
willful misconduct. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower
provides to the Agent pursuant to this Agreement or the transactions
contemplated therein which is distributed to the Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04 Costs and Expenses; Indemnification. (a) The Borrower agrees to pay
on demand, and upon presentation of a statement of account therefor, all costs
and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and expenses of counsel for the Agent with
respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees

 

38



--------------------------------------------------------------------------------

to pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel but subject to any limitations otherwise
set forth in this Agreement) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Notes, this Agreement, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Advances or (ii) the actual or
alleged presence of Hazardous Materials on any property of the Borrower or any
of its Subsidiaries or any Environmental Action relating in any way to the
Borrower or any of its Subsidiaries, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 2.19, the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Agent and setting forth in reasonable detail the
calculation of the amounts demanded), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.10, 2.13 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

SECTION 8.05 Right of Set-off. Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or 6.01(e) involving
the Borrower or (b) (i) the occurrence and during the continuance of any other
Event of Default and (ii) the making of the request or the granting of the
consent specified by Section 6.01 to authorize the Agent to declare the Notes
due and

 

39



--------------------------------------------------------------------------------

payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set off and
application, provided that the failure to give such notice shall not affect the
validity of such set off and application; provided further, that in the event
that any Defaulting Lender exercises any such right of setoff, (x) all amounts
so set off will be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.18(a) and, pending such payment,
will be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders and (y) such
Defaulting Lender will provide promptly to the Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set off) that such Lender and its Affiliates
may have.

SECTION 8.06 Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower, the Agent and each Initial Lender and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Agent and each Lender
and their respective permitted successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender (and any other attempted
assignment or transfer by any party hereto shall be null and void).

SECTION 8.07 Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender, no minimum amount need
be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal

 

40



--------------------------------------------------------------------------------

outstanding balance of the Advances of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000, or an integral multiple of $1,000,000 in excess thereof, unless
each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within five Business Days after having received notice
thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person that is not a Lender or
an Affiliate of such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender, its Parent Company or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its ratable share of

 

41



--------------------------------------------------------------------------------

the Commitments. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.13 and 8.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assumption Agreement and each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent and other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 7.05
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in first proviso of
Section 8.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.19 as if it were

 

42



--------------------------------------------------------------------------------

an assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Lender; provided that such Participant agrees to be subject to
2.14 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.10 and 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
organized under the laws of a jurisdiction outside the United States shall not
be entitled to the benefits of Section 2.13 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.13(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.08 Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Borrower Information (as defined below), and
agrees that it shall only use such Borrower Information in connection with the
transactions contemplated by this Agreement and not disclose such information
other than (a) to its Affiliates and to its and its Affiliates’ Related Parties
on a need to know basis that are expected to be involved in the evaluation of
such information in connection with the transactions contemplated by this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential in accordance with the
terms hereof), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or any action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
for the benefit of the Borrower containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
written consent of the Borrower or (h) to the extent such Borrower Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Borrower Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Borrower
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Borrower Information as such Person
would accord to its own confidential information.

 

43



--------------------------------------------------------------------------------

SECTION 8.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11 Jurisdiction, Etc. (a) Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. The Borrower hereby irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 8.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 8.12 Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

44



--------------------------------------------------------------------------------

SECTION 8.13 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AUTODESK, INC. By  

/s/ Mark Abrahams

   Name: Mark Abrahams    Title: Vice President, Corporate Treasurer

CITIBANK, N.A.,

    as Agent

By  

/s/ Susan M. Olsen

   Name: Susan M. Olsen    Title: Vice President

 

45



--------------------------------------------------------------------------------

       Initial Lenders Commitment          $85,000,000        CITIBANK, N.A.
       By  

/s/ Susan M. Olsen

         Name: Susan M. Olsen          Title: Vice President $85,000,000       
U.S. BANK NATIONAL ASSOCIATION        By  

/s/ Richard J. Ameny Jr.

         Name: Richard J. Ameny Jr.          Title: Vice President $60,000,000
       BANK OF AMERICA, N.A.        By  

/s/ Christina Felsing

         Name: Christina Felsing          Title: Vice President $60,000,000     
  JPMORGAN CHASE BANK, N.A.        By  

/s/ Susan Wegleitner

         Name: Susan Wegleitner          Title: Managing Director $60,000,000
       WELLS FARGO BANK, NATIONAL ASSOCIATION        By  

/s/ David H. Nestler

         Name: David H. Nestler          Title: Senior Vice President
$50,000,000        MORGAN STANLEY BANK, N.A.        By  

/s/ Sherrese Clarke

         Name: Sherrese Clarke          Title: Authorized Signatory $400,000,000
     Total of the Commitments    



--------------------------------------------------------------------------------

Schedule 5.02(e)

Existing Debt

AUTODESK SUBSIDIARY CREDIT LINES w/ CITI

 

OBLIGOR    EXTENDING CREDITOR    DESCRIPTION    Expiry/Maturity
Date /
MaximumTenor    LINE AMOUNT
LCY      O/S AMOUNT USD   ADSK IRELAND LIMITED    CITIBANK EUROPE PLC-HEAD
OFFICE DUBLIN    Temp Overdrafts    7 days      EUR 50,000.00       $ —     
AUTODESK ASIA PTE LIMITED    CITIBANK NA-SINGAPORE BRANCH    Commercial/FX    7
days      USD 10,000.00       $ —         CITIBANK NA-SINGAPORE BRANCH    Temp
Overdrafts    7 days      USD 5,000,000.00       $ —         CITIBANK
NA-SINGAPORE BRANCH    Temp Overdrafts    7 days      SGD 4,000,000.00       $
—         CITIBANK NA-SYDNEY BRANCH    Temp Overdrafts    7 days      AUD
200,000.00       $ —         CITIBANK JAPAN LIMITED-TOKYO HEAD OFFICE    Temp
Overdrafts    7 days      YEN 200,000,000       $ —         CITIBANK
NA-SINGAPORE BRANCH    Commercial Credit
Cards    6 months      SGD 500,00.00       $ 87,576.00       CITIBANK
NA-SINGAPORE BRANCH    Bank Guarantee    5 years      SGD 986,000.00       $
588,991.00    AUTODESK ASIA PTE LTD-KUALA LUMPUR BRANCH    CITIBANK BERHAD-HEAD
OFFICE KUALA LUMPUR    Commercial Credit
Cards    3 months      MYR 180,00.00       $ 9,066.00    AUTODESK AUSTRALIA PTY
LIMITED    CITIBANK NA-SYDNEY BRANCH    Bank Guarantee    Open ended      AUD
185,128.00       $ 194,570.00       CITIBANK NA-SYDNEY BRANCH    Temp Overdrafts
   7 days      AUD 500,000.00       $ —         CITIBANK NA-SYDNEY BRANCH &
CITIGROUP PTY HEAD OFFICE    Commercial Credit
Cards    3 months      AUD 170,000.00       $ 72,973.00    AUTODESK BV   
CITIBANK INTERNATIONAL PLC-AMSTERDAM BRANCH    Temp Overdrafts    7 days     
USD 1.00       $ 230.00       CITIBANK INTERNATIONAL PLC-LONDON HEAD OFFICE   
Bank Guarantee    Open ended      EUR 282,500       $ 397,449.00    AUTODESK
CANADA COMPANY    CITIBANK NA CANADIAN BRANCH TORONTO    Bank Guarantee   
Open ended      CAD 2,589,204.00       $ —     



--------------------------------------------------------------------------------

AUTODESK DE MEXICO SA DE CV    BANCO NACIONAL DE MEXICO SA-MEXICO HEAD OFFICE   
Commercial Credit
Cards    3 months      MXN 1,000.000.00       $ —      AUTODESK DEVELOPMENT SARL
   CITIBANK INTERNATIONAL PLC-LONDON HEAD OFFICE    Bank Guarantee    Open ended
     EUR 6,000.00       $ 8,441.00       CITIBANK INTERNATIONAL PLC-LONDON HEAD
OFFICE    Bank Guarantee    1.5 years /
renewable      CHF100,000.00       $ 114,456.00       CITIBANK NA-LONDON-CANADA
SQUARE BRANCH    Temp Overdrafts    7 days      USD 10,000,000.00       $ —     
   CITIBANK NA-MILAN BRANCH    Bank Guarantee    4 years & 3
months      EUR 196,970.00       $ 277,116.00       CITIBANK INTERNATIONAL
PLC-LONDON HEAD OFFICE    Commercial Credit
Cards    6 months      EUR 2,000,000.00       $ 453,788.00    AUTODESK DO BRASIL
LTDA    CITIBANK NA-SAO PAULO BRANCH    Commercial/FX    7 days      USD
400,000.00       $ —         CITIBANK NA-SAO PAULO BRANCH    Bank Guarantee    I
year      BRL 400,000.00       $ —      AUTODESK FAR EAST LIMITED    CITIBANK
NA-HONG KONG-GARDEN ROAD BRANCH    Commercial Credit
Cards    6 months      HKD 320,000.00       $ —      AUTODESK GMBH (GERMANY)   
CITIBANK INTERNATIONAL PLC-LONDON HEAD OFFICE    Commercial Credit
Cards    3 months      EUR 2,400,000.00       $ —         CITIGROUP GLOBAL
MARKETS DEUTSCHLAND AG    Temp Overdrafts    7 days      USD 1.00       $ —     
   CITIGROUP GLOBAL MARKETS DEUTSCHLAND AG    Bank Guarantee    Open ended     
EUR 282,932.00       $ 398,056.00       CITIGROUP GLOBAL MARKETS DEUTSCHLAND AG
   Bank Guarantee    Open ended      EUR 75,000.00       $ 105,518.00      
CITIGROUP GLOBAL MARKETS DEUTSCHLAND AG    Bank Guarantee    Open ended      EUR
77,348.00       $ 7,035.00       CITIGROUP GLOBAL MARKETS DEUTSCHLAND AG    Bank
Guarantee    I year      EUR 850,000.00       AUTODESK GMBH (AUSTRIA)   
CITIBANK INTERNATIONAL PLC-LONDON HEAD OFFICE    Bank Guarantee    Open ended   
  EUR 20,700.00       $ 29,123.00    AUTODESK INDIA PRIVATE LTD    CITIBANK
NA-MUMBAI-DN ROAD BRANCH    Temp Overdrafts    7 days      INR 10,000,000.00   
   $ —         CITIBANK NA-MUMBAI-DN ROAD BRANCH    Commercial Credit
Cards    6 months      INR 4,000,000.00       $ 23,557.00   



--------------------------------------------------------------------------------

AUTODESK INTERNATIONAL HOLDING CO    CITIBANK NA-LONDON-CANADA SQUARE BRANCH   
Temp Overdrafts    14 days      USD 500,000.00       $ —      AUTODESK KOREA INC
   CITIBANK NA-SEOUL BRANCH    Commercial Credit
Cards    3 months      KRW 150,000,000       $ 9,302.00    AUTODESK LIMITED   
CITIBANK JAPAN LIMITED-TOKYO HEAD OFFICE    Temp Overdrafts    7 days     
JPY 300,000,000.00       $ —         CITIBANK JAPAN LIMITED-TOKYO HEAD OFFICE   
Bank Guarantee    I year      JPY 36,000,000.00       $ 439,078.00    AUTODESK
LTD    CITIBANK INTERNATIONAL PLC-LONDON HEAD OFFICE    Bank Guarantee   
Open ended      GBP 800,000.00       $ —         CITIBANK INTERNATIONAL
PLC-LONDON HEAD OFFICE    Commercial Credit
Cards    3 months      GBP 220,000.00       $ 31.00    AUTODESK SA    CITIBANK
INTERNATIONAL PLC-LONDON HEAD OFFICE    Bank Guarantee    Open ended      EUR
8,491,164.00       $ 11,945,470.00       CITIBANK INTERNATIONAL PLC-MADRID
BRANCH    Bank Guarantee    Open ended      EUR 88,813.00       $ 63,047.00   
AUTODESK SAS    CITIBANK INTERNATIONAL PLC-PARIS-RUE PAUL CEZANNE BRANCH    Temp
Overdrafts    7 days      USD 100,000       $ —      AUTODESK SP ZOO    BANK
HANDLOWY W WARSZAWIE SA-HEAD OFFICE    Bank Guarantee    6 years      EUR
63,247.00       $ 88,981.00    AUTODESK SRL    CITIBANK NA-MILAN BRANCH    Temp
Overdrafts    6 months      EUR 2,000,000.00       $ 815.00    AUTODESK TAIWAN
LTD    CITIBANK TAIWAN LIMITED-TAIPEI HEAD OFFICE    Commercial/FX    7 days   
  USD 10,000.00       $ —         CITIBANK TAIWAN LIMITED-TAIPEI HEAD OFFICE   
Temp Overdrafts    7 days      TWD 2,793,500.00       $ —         CITIBANK
NA-TAIPEI BRANCH    Commercial Credit
Cards    3 months      TWD 1,300,000.00       $ —     



--------------------------------------------------------------------------------

AUTODESK BV    CITIBANK NA-NEW YORK-LONDON    Commercial/FX    I year     
USD 25,000,000.00       $ 4,525,552.00    AUTODESK CANADA COMPANY               
AUTODESK ASIA PTE LIMITED                AUTODESK DEVELOPMENT SARL            
   AUTODESK KOREA INC    CITIBANK NA-SEOUL BRANCH    Commercial/FX    7 days   
  USD 400,000.00       $ —      AUTODESK ASIA PTE LIMITED                     
        SUBTOTAL       $ 19,840,221.00    As of: 26MAY2011              
 
  TOTAL without
Collateralzied Bank
Gtee   
  
      $ 7,894,751.00   



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

PROMISSORY NOTE

 

U.S.$                 Dated:             , 201  

FOR VALUE RECEIVED, the undersigned, AUTODESK, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of
                                 (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Credit Agreement
dated as of May 26, 2011 among the Borrower, the Lender and certain other
lenders parties thereto, and Citibank, N.A. as Agent for the Lender and such
other lenders (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) outstanding on
such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

AUTODESK, INC. By  

 

  Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Advance

 

Amount of

Principal Paid or

Prepaid

 

Unpaid Principal

Balance

 

Notation

Made By

                                                                               
                                                                       



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, Autodesk, Inc., refers to the Credit Agreement, dated as of
May 26, 2011 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 201  .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $            .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is      month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date (except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct on and as of such earlier date); and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, AUTODESK, INC. By  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:    __________________________________________         
__________________________________________      

[Assignor [is] [is not] a Defaulting Lender]

   2.    Assignee[s]:    __________________________________________         
__________________________________________      

[for each Assignee, indicate [Affiliate] of [identify Lender]

  

 

11

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

12 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

13 

Select as appropriate.

14 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

-1-



--------------------------------------------------------------------------------

3.    Borrower:    Autodesk, Inc. 4.    Agent:    Citibank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
$400,000,000 Credit Agreement dated as of May 26, 2011 among Autodesk, Inc., the
Lenders parties thereto, Citibank, N.A., as Agent, and the other agents parties
thereto 6.    Assigned Interest[s]:   

 

Assignor[s]15

  

Assignee[s]16

   Aggregate
Amount of
Commitment/
Advances for all
Lenders18      Amount of
Commitment/
Advances
Assigned8      Percentage
Assigned of
Commitment/
Advances 19     CUSIP Number         $         $              %          $     
   $              %          $         $              %   

 

[7.

   Trade Date:                        ]20

[Page break]

 

15 

List each Assignor, as appropriate.

16 

List each Assignee, as appropriate.

18 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

19 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

20 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]21 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]22 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]23 Accepted: [NAME OF AGENT], as     Agent By:  

 

  Title: [Consented to:]24

 

21 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

22 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

23 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

24 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

[NAME OF RELEVANT PARTY] By:  

 

  Title:

 

-4-



--------------------------------------------------------------------------------

-1-

 

ANNEX 1

Autodesk, Inc. Credit Agreement dated as of May 26, 2011

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender or the Parent Company or Subsidiary of a Defaulting Lender;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, (iii) the financial condition of the Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the

 

1



--------------------------------------------------------------------------------

-2-

 

Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2